Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3)	Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 406 (JP 01-132406) in view of Flechtner (US 4,598,747).
	Japan 406 discloses a pneumatic tire having a tread comprising longitudinal grooves 4, lateral grooves 5, center blocks, middle blocks and shoulder blocks [FIGURE 1A].  As background, Japan 406 teaches that it has been known to make blocks larger to improve abrasion resistance and to form sipes in blocks to improve snow traction [machine translation].  Each center block, middle block and shoulder block comprises sipes 2 and shallow grooves 3 wherein each shallow groove 3 has a flat bottom [FIGURES 1A, 1B].  The longitudinal grooves have a depth of 10.0 to 15.0 mm [machine translation].  The shallow grooves have a depth of 10 to 20% of the depth of the longitudinal grooves [machine translation].  Thus, the shallow groove may have, for example, a depth of 2 mm [10.0 mm x 0.10 = 2 mm].  In EXAMPLE C, the depth of the longitudinal groove is 12.6 mm and the depth of the shallow groove is 2 mm [Table 1].  The tire has improved abrasion resistance without lowering heel and toe wear and snow traction [machine translation].  Since Japan 406 teaches that it is known to form sipes in blocks to improve snow traction and that the invention tire has improved abrasion resistance without lowering heel and toe wear and snow traction [machine translation], one of ordinary skill in the art would readily understand that the sipes in Japan 406's invention tire improve snow traction; the sipes necessarily contacting snow on the ground in order to provide the predictable and expected benefit of improved snow traction.  Japan 406 does not literally recite each sipe in each block having at least one bend point.
	As to claims 1 and 2, it would have been obvious to one of ordinary skill in the art to provide Japan 406's tire tread such that (A) each of the sipes has a sinusoidal or zigzag trace to increase the effective edge length of the sipes to increase adherence of the tire on the ground and (B) each shallow groove has a trace following the trace of the sipe; each shallow groove thereby having at least one bent point (claim 1), at least three bent points (claim 2) since (1) Fletcher teaches that it is known to provide incisions (sipes), which may be one end open, both end closed, or both end open, with a sinusoidal or zigzag trace to increase the effective edge length of the sipes to increase adherence of the tire on the ground and (2) Japan 406 teaches providing each sipe with a shallow groove such that the trace of the shallow groove follows the trace of the sipe.
	As to claim 4, Japan 406 teaches providing the shallow groove with a depth, for example of 2 mm (falling within the claimed range of 1.5 mm to 2.5 mm).
4)	Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 406 (JP 01-132406) in view of Flechtner (US 4,598,747) as applied above and further in view of Hashimoto (US 2016/0114629).
	As to claims 3, 6 and 7, it would have been obvious to one of ordinary skill in the art to provide Japan 406's tire tread such that (A) the density of the sipes in the center blocks is greater than the density of the sipes in the intermediate blocks and (B) the density of the sipes in the intermediate blocks is greater than the density of the sipes in the shoulder blocks; the number of bend points of the shallow grooves formed in the blocks on an outer side in the tire lateral direction thereby being fewer than the number of bend points of the shallow grooves formed in the blocks on a tire equator side since Hashimoto, also directed to a tire tread having center blocks, intermediate blocks and shoulder blocks wherein each block comprises sipes, teaches providing the tire tread such that (A) the density of the sipes in the center blocks is greater than the density of the sipes in the intermediate blocks and (B) the density of the sipes in the intermediate blocks is greater than the density of the sipes in the shoulder blocks to improve wear resistance and rolling performance while maintaining ice / snow performance.
ALLOWABLE SUBJECT MATTER
5)	Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Japan 406 (JP 01-132406), Fletchtner (US 4,598,747) and Hashimoto (US 2016/0114629) fail to render obvious "the center shallow grooves comprise: first center shallow grooves each branching in the road contact surface and including two terminating end portions; and second center shallow grooves each branching in the road contact surface and including only one terminating end portion, and the center blocks where the first center shallow grooves are formed therein and the center blocks where the second center shallow grooves are formed therein are alternately disposed on each of one side and other side of the tire equator in the tire circumferential direction" in combination with the subject matter set forth in claim 1.
Remarks
6)	Applicant's arguments filed 8-23-22 have been fully considered but they are not persuasive.
	In view of applicant's statements on pages 5 and 6 of the response filed 8-23-22, Yoshida #1 (US 2021/0086563), Yoshida #2 (US 2020/0317003) and Yoshida #3 (US 2021/0086561) have been removed as 102(a)(2) type prior art.
	Applicant argues that the sipe openings of Japan 406 are never in contact with the ground.  Applicant is incorrect.  FIRST: Applicant's arguments cannot take the place of evidence in the record.  See MPEP 716.01(c).  SECOND: Since Japan 406 teaches that it is known to form sipes in blocks to improve snow traction and that the invention tire has improved abrasion resistance without lowering heel and toe wear and snow traction [machine translation], one of ordinary skill in the art would readily understand that the sipes in Japan 406's invention tire improve snow traction; the sipes necessarily contacting snow on the ground in order to provide the predictable and expected benefit of improved snow traction.  One of ordinary skill in the art would readily appreciate from Japan 406 that the sipes in the blocks create edges and contact snow on the ground to obtain the expected and predictable benefit of improved snow traction.
	Applicant strongly disagrees that providing a zigzag sipe in the bottom of the shallow groove in the block of Japan 406 would require or obviously result in a zigzag shaped shallow groove.  Applicant refers to US 9,434,215 for disclosing a zigzag sipe in the bottom of a straight shallow groove.  In response, examiner makes the following comments:  US 9,434,215's disclosure of a zigzag sipe in the bottom of a straight shallow groove is irrelevant since (1) Japan 406 teaches toward providing each sipe with a shallow groove such that the trace of the shallow groove follows the trace of the sipe [FIGURES 1A, 1B, 2] and (2) Japan 406 teaches disposing a zigzag sipe in the bottom of a zigzag shallow groove in the center blocks [FIGURES 1A, 1B, 2].  Furthermore, Japan 406 fails to teach providing a sipe in a shallow groove such that the edges of the sipe and the edges of the shallow groove are different.         
	Applicant's remaining arguments are not persuasive since (1) Fletchtner teaches providing the sipes of Japan 406 with an undulating trace to increase edge effect; which one of ordinary skill in the art would readily appreciate improves snow traction / adherence and (2) none of applicant's claims require and/or exclude changing the amplitude of the sipe in the depth direction.  Furthermore, providing all of Japan 406's blocks with an undulating sipe in the bottom of an undulating shallow groove is consistent with Japan 406's disclosure of disposing an undulating sipe in the bottom of an undulating shallow groove in center blocks [FIGURES 1A, 1B, 2].       
7)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 12, 2022